—Appeal from those parts of an order and judgment (one document) of Supreme Court, Erie County (Rath, Jr., J.), entered March 1, 2002, which, inter alia, granted defendant leave to serve an amended answer.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Erie County, Rath, Jr., J. (see Normile v Allstate Ins. Co., 87 AD2d 721 [1982], affd 60 NY2d 1003 [1983] for reasons stated below, mot to amend remittitur granted on other grounds 61 NY2d 902, 906 [1984]). Present — Green, J.P., Wisner, Scudder, Burns and Gorski, JJ.